Citation Nr: 1423107	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  13-22 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a rating in excess of 20 percent for bilateral sensorineural hearing loss, to include whether the reduction of the disability rating for bilateral sensorineural hearing loss, from 100 percent to 20 percent disabling, effective March 1, 2013, was proper.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel




INTRODUCTION

The Veteran had active duty service from March 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran failed to report for VA examinations at the Omaha VAMC in May 2013 and June 2013.  The Veteran submitted statements to the RO in May 2013 and June 2013 in which he noted that he could not travel to Omaha, because he could not drive long distances due to his age and physical condition.  The Veteran indicated that he was not refusing to attend an examination but wanted to have an examination closer to his home.  He requested an examination at the VA clinic near his home.

In the July 2013 Statement of the Case, the RO informed the Veteran that the VA clinic he requested is not equipped to perform hearing loss examinations.  
The RO advised the Veteran of transportation options if he was willing to attend an examination at the Lincoln VA Medical Center and provided information to arrange for such transportation.  The claims file does not contain documentation of a response from the Veteran or his representative and does not reflect additional efforts to arrange a VA examination.    

Given the importance of the examination in ascertaining the severity of his hearing loss disability, a remand is warranted in order to afford the Veteran another opportunity to attend a VA examination.  The RO/AMC should send the Veteran a letter regarding options for transportation to a VA examination.  An examination should be scheduled if the Veteran indicates that he is willing to attend.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran a letter informing him of his options for transportation to a VA examination at the Lincoln VAMC and informing him of any steps he should take in order to use such transportation.  Request that the Veteran contact the RO/AMC if he would like to attend a VA examination.

2.  If the Veteran indicates that he would like to attend an examination, the RO/AMC should schedule the Veteran for a VA audiological examination (with audiometric studies and Maryland CNC speech discrimination testing) to ascertain the current severity of his bilateral hearing loss.  The claims folder must be provided for the examiner's review in conjunction with the examination.  The VA examiner should indicate all present symptoms and manifestations attributable to hearing loss in accordance with the applicable rating criteria found at 38 C.F.R. § 4.85, Diagnostic Code 6100.  The examiner should further comment on the nature and extent of any impairment of social and/or occupational functioning due to hearing loss that would be expected given the degree of severity of the disability found.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examiner should indicate that the claims file was reviewed. 

3.  After completing the action requested above, and any other development deemed necessary, the AOJ should readjudicate the claim for a higher rating and the claim for reduction in rating.   If the benefits sought on appeal are not granted, the appellant should be furnished with a supplemental statement of the case (which addresses the increased and reduction in rating matters) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


